OPINION — AG — QUESTION (1): "DOES THE AG OPINION NO. FEBRUARY 11, 1960 — MISKOVSKY CONSTRUING CERTAIN PROVISIONS OF THE 1959 ACT ESTABLISHING A "MERIT SYSTEM OF PERSONNEL ADMINISTRATION" IN THIS STATE, SAID ACT BEING SET FORTH AS 74 O.S. 1961, 801-839 [74-801] — [74-839] ?" — AFFIRMATIVE, QUESTION (2): "DOES A STATE EMPLOYEE WHO IS IN THE" CLASSIFIED SERVICE "WITHIN THE MEANING OF SAID 1959 ACT, WHO IS A MEMBER OF A "PARTISAN POLITICAL CLUB", SUCH AS THE "LEAGUE OF YOUNG DEMOCRATS" OR THE "LEAGUE OF YOUNG REPUBLICANS", BUT WHO IS NOT AN OFFICER OR MEMBER OF A "COMMITTEE" OF SAID CLUB, VIOLATE THAT PART OF 74 O.S. 1961 818 [74-818]?" —  NEGATIVE (FRED HANSEN)